Citation Nr: 0631751	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  98-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

4.  Entitlement to service connection for a bilateral foot 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifest by bone aches, to include as a chronic disability 
resulting from an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifest by muscle spasms, to include as a chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for a bilateral knee 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

9.  Entitlement to service connection for a right elbow 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to service connection for nerve damage to 
the wrists, to include as a chronic disability resulting 
from an undiagnosed illness.

11.  Entitlement to service connection for compressed nerves 
on the bones, to include as a chronic disability resulting 
from an undiagnosed illness.

12.  Entitlement to service connection for a cervical spine 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

13.  Entitlement to service connection for a lumbar spine 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

14.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

15.  Entitlement to service connection for substance abuse.

16.  Entitlement to service connection for memory loss, to 
include as a chronic disability resulting from an 
undiagnosed illness.

17.  Entitlement to service connection for an eating 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

18.  Entitlement to service connection for weight loss, to 
include as a chronic disability resulting from an 
undiagnosed illness.

19.  Entitlement to service connection for residuals of 
exposure to manganese, to include a nervous condition and 
Parkinson's disease.

20.  Entitlement to service connection for residuals of cold 
injury to both feet.

21.  Entitlement to service connection for an inguinal 
hernia.

22.  Entitlement to service connection for spots on the 
lungs, to include as a chronic disability resulting from an 
undiagnosed illness.

23.  Entitlement to service connection for heart disease.

24.  Entitlement to service connection for a headache 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

25.  Entitlement to service connection for a sleep disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.

26.  Entitlement to service connection for frequent bowel 
movements, to include as a chronic disability resulting from 
an undiagnosed illness.

27.  Entitlement to initial disability ratings for a left 
elbow disability, in excess of 0 percent, from June 30, 
1997, to September 28, 2004, in excess of 20 percent, since 
September 29, 2004.

28.  Entitlement to an effective date prior to September 29, 
2004, for the award of a 20 percent disability rating for 
service-connected left elbow disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1993, including duty in the Southwest Asia theater 
from January 25, 1991 to May 5, 1991.  He also served on 
active duty from September 20, 1993, to June 5, 1996.  He 
was discharged from the latter period of service under other 
than honorable conditions.  In a January 1998 Administrative 
Decision, the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, found that this period 
of service was a bar to payment of VA benefits.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO in Jackson, 
Mississippi.  In August 1999 and October 2003 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been 
returned to the Board for further appellate action.  

In April 1999, June 2003, and January 2006 the veteran 
testified before Veterans Law Judges.  

Subsequently, the veteran's appeal has been advanced on the 
Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 68 Fed. Reg. 53,682-53,684 (Sept. 12, 2003) (to be 
codified at 38 C.F.R. § 20.900(c)).

It appears the veteran is attempting to reopen his claim for 
service connection for Gulf War Syndrome.  This issue is 
referred to the RO for appropriate initial action.  

The issues of entitlement to service connection for heart 
disease, a headache disorder, a sleep disorder and a 
disability manifest by frequent bowel movements are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that his 
current bilateral shoulder, hip, ankle, foot disabilities, 
as well as disabilities manifest by bone aches and muscle 
spasm, diagnosed collectively as polyarthralgia, are 
attributable to service.

2.  Giving the veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that his 
current skin disorder, diagnosed as eczema and xerosis, is 
attributable to service.

3.  There is no competent evidence of record etiologically 
linking the veteran's bilateral knee disorder, currently 
diagnosed bilateral patellofemoral syndrome, to his service 
or any incident therein, nor does the evidence indicate the 
onset of bilateral knee arthritis within one year of his 
discharge from his first period of service.

4.  There is no competent evidence of record etiologically 
linking the veteran's right elbow disorder, currently 
diagnosed as epicondylitis, to his service or any incident 
therein.

5.  There is no competent evidence of record etiologically 
linking the veteran's nerve damage to the wrists, currently 
diagnosed as ulnar neuropathies or possible carpal tunnel 
syndrome, to his service or any incident therein.

6.  There is no competent evidence of record etiologically 
linking the veteran's claimed compressed nerves on the 
bones, currently diagnosed as compression neuropathies to 
his service or any incident therein.

7.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed cervical spine 
disorder to his service or any incident therein; nor does 
the evidence indicate the onset of cervical spine 
degenerative disc disease (DDD) within one year of his 
discharge from his first period of service.

8.  Any low back complaints noted during the veteran's first 
period of service were treated and completely resolved by 
the time he separated from service.

9.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed lumbar spine 
disorder to his service or any incident therein; nor does 
the evidence indicate the onset of low back DDD within one 
year of his discharge from his first period of service.

10.  The evidence of record establishes that the veteran 
does not currently meet the diagnostic criteria for PTSD.

11.  There is no evidence of a chronic psychiatric disorder 
at separation from the veteran's period of honorable service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current psychiatric disorder and 
his first period of service.

12.  The veteran's substance abuse is the result of his own 
willful misconduct.

13.  Objective indications of memory loss are not shown, and 
subjective symptoms have been attributed to his substance 
abuse.  

14.  Objective indications of an eating disorder are not 
shown.

15.  Objective indications of a disability manifest by 
weight loss are not shown.

16.  There is no objective evidence that the veteran was 
exposed to manganese in service, and no objective 
indications of any current residuals of such, to include a 
nervous condition and Parkinson's disease.

17.  Objective indications of current residuals of a cold 
injury to the feet are not shown.

18.  There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed inguinal hernia to 
his service or any incident therein.

19.  There is no competent evidence of record etiologically 
linking any lung problem, including the currently diagnosed 
calcified granulomatous and airway diseases, to his service 
or any incident therein.  

20.  Prior to September 29, 2004, the veteran's left elbow 
disorder was characterized by pain; flexion was to 130 
degrees, and extension was not limited to 100 degrees.

21.  Since September 29, 2004, the veteran's left elbow 
disorder is characterized by pain, with objective evidence 
of mild swelling and tenderness and flexion to 70 degrees, 
forearm supination to 60 degrees and pronation to 40 
degrees.   

22.  The evidence of record demonstrates that September 29, 
2004, is the earliest date in which it is factually 
ascertainable that the clinical signs and manifestations 
associated with the veteran's left elbow have worsened, and 
are of such severity to warrant a 20 percent disability 
rating.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral shoulder, hip, ankle, and foot disabilities and 
disabilities manifest by bone aches and muscle spasm, 
collectively identified as polyarthralgia, were incurred 
during the veteran's period of active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, a 
skin disorder, identified as chronic eczema and xerosis, was 
incurred during the veteran's period of active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).

3.  A bilateral knee disorder, identified as patellofemoral 
syndrome, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A right elbow disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Nerve damage to the wrists was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

6.  Compressed nerves on the bones were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

7.  A cervical spine disability, to include DDD, was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

8.  A lumbar spine disorder, to include DDD, was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

9.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 
(2006).

10.  Service connection for substance abuse is precluded as 
a matter of law.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2006).

11.  Memory loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

12.  An eating disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).

13.  A disability manifest by weight loss was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

14.  Residuals of exposure to manganese, to include a 
nervous condition and Parkinson's disease, were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

15.  Residuals of cold injury to both feet were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2006).

16.  A right inguinal hernia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

17.  A lung disability, identified as calcified 
granulomatous and airways disease, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

18.  Prior to September 29, 2004, the criteria for an 
initial compensable disability rating for left elbow 
epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5213 (2006).

19.  Since September 29, 2004, the criteria for an initial 
disability rating in excess of 20 percent for left elbow 
epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5213 (2006).

20.  The criteria for an effective date earlier than 
September 29, 2004, for the assignment of a 20 percent 
schedular rating for a left elbow disability are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400, 4.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2005).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO sent letters to the veteran in December 2003, October 
2004, and January 2005 which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to 
substantiate his claims.  The letters informed him what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection on 
direct, secondary and presumptive bases and what he needed 
to substantiate a claim for increased rating for his left 
elbow disability in the December 2003, October 2004 and 
January 2005 letters.  

In the present appeal, although the VA notification letters 
were not provided to the veteran until after the initial 
rating decisions, the Board finds that, under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the notice requirements for his 
claims is harmless error in this case.

Likewise, although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or for effective dates for 
these disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the majority of the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  As the Board subsequently grants the 
veteran's claims for service connection for several other 
claims, there is no prejudice to the veteran and the RO will 
provide subsequent notification of the disability ratings 
and effective dates to be assigned.

Although the veteran was not provided with notice of the 
type of evidence necessary to establish effective dates for 
his initial increased rating claim or provided any notice 
regarding his earlier effective date claim prior to initial 
adjudication of these issues, the Board notes that both of 
these issues are "downstream" issues arising after the RO 
initially awarded service connection for left elbow 
epicondylitis in the June 1998 rating decision, and later, 
in a December 2004 rating decision, granted an increased 
initial disability rating of 20 percent for the left elbow 
disability, effective from September 29, 2004.  Once a 
decision awarding service connection, a disability rating or 
an effective date has been made, the service-connection 
claim has been more than substantiated, it has been proven 
and VA is not required to provide 38 U.S.C.A. § 5103(a) 
notice with respect to any new issues arising from it.  See 
Dingess, supra.  After the appellant files a notice of 
disagreement with the initial disability rating or initial 
effective date, VA is obligated to develop and review the 
claim, and if the benefit is not granted, provide the 
veteran with a statement of the case in compliance with 
38 U.S.C.A. § 7105(d).  The evidence of record indicates 
that the veteran was provided statements of the case in 
November 1998 and April 2005 respectively, and several 
supplemental statements of the case regarding the initial 
disability rating and effective date issued during the 
course of his appeal. 

In view of this, the Board finds that VA's duty to notify 
has been fully satisfied with respect to the claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports and transcripts of the veteran's 
testimony at Board hearings.  The veteran has not alleged 
that there are any other outstanding medical records.  
Although some of the veteran's service medical records may 
be missing, the Board is satisfied that the RO has 
adequately documented several attempts to secure all 
available service medical records and has notified the 
veteran of such efforts.  In this regard, the evidence of 
record clearly shows that VA made at least 9 documented 
attempts to secure all of the service medical records, and 
pursuant to the Board's October 2003 remand, advised him in 
the December 2003 letter that efforts to obtain such records 
were unsuccessful.  VA requested the veteran provide a 
complete copy of his original service department records.  
The Board finds that any further VA attempts to obtain 
additional evidence would be futile.  Accordingly, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992)).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  Objective indications of chronic 
disability are described as either objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).  The Board will 
analyze the veteran's Persian Gulf War undiagnosed illness 
claim under the revised criteria.



Bilateral Shoulder, Bilateral Hip, Bilateral Ankle, 
Bilateral Foot, Disability Manifest by Bone Aches, and 
Disability Manifest by Muscle Spasms

The veteran asserts that he first began having pain in 
multiple joints shortly after his return from the Persian 
Gulf.  

Service medical records during the veteran's first period of 
service show that he was diagnosed with a left foot sprain 
versus tendonitis in March 1990, and with a left ankle 
sprain in July 1990.  He again complained of recurrent left 
ankle pain in November 1991 and March 1992.  March 1992 X-
ray studies and a bone scan of the left ankle revealed 
evidence consistent with a soft tissue injury.  He was 
placed on profile.  There is no further evidence of a 
chronic left ankle or left foot disability during this 
period and there are no other relevant complaints, findings, 
treatment or diagnoses regarding any other joint pain. 

Service medical records from his second period of service 
reflect that he gave a history of joint pain since May 1991, 
during an October 1995 comprehensive clinical evaluation 
program.  An accompanying bone scan of his body was normal 
except for a small area of increased activity in the lateral 
aspect of the right knee.  The October 1995 examination 
report shows that clinical musculoskeletal evaluation was 
normal.  In March 1996, the veteran was given a physical 
profile for multiple arthralgias/arthritis.  On his report 
of medical history completed that same month, he indicated 
that he had swollen or painful joints and arthritis.  The 
accompanying separation examination shows that clinical 
evaluation of the musculoskeletal system was normal.  

Post-service medical evidence shows that he has consistently 
complained of pain in multiple joints which has been 
diagnosed as polyarthritis/polyarthralgias.  In February 
1998 and November 1999, a VA orthopedic examiner opined that 
the etiology of the veteran's polyarthritis/polyarthalgia 
was unknown.  Although later VA treatment records indicate 
fibromyalgia was suspected in November 2001, subsequent 
neurology and orthopedic treatment records ruled out this 
diagnosis and an April 2002 examiner opined that there were 
elements of exaggeration if not malingering, but also found 
evidence for myofascial dysfunction.  Several VA and private 
treatment records also link the veteran's current upper body 
complaints, particularly his left shoulder pain, to an 
August 1998 motor vehicular accident.

At his April 1999, June 2003, and January 2006 Board 
hearings, the veteran testified that his pain in multiple 
joints began shortly after his return from service in the 
Persian Gulf.  

Although compensation for disabilities which had their 
initial onset during the veteran's second period of service 
are barred by the character of his discharge for that 
period, the Board finds his stated history during his second 
period of service regarding the onset of his multiple joint 
pain to be credible, as the history was given for treatment 
purposes and he was qualified to state when he first noticed 
the onset of his symptoms.  Grottveit, supra.  Therefore, 
the Board finds that the veteran's credible statements for 
treatment purposes during his second period of service show 
an initial onset of the veteran's currently diagnosed 
polyarthralgia during his honorable first period of service.  

Accordingly, the Board finds sufficient evidence of a 
current disability, diagnosed as polyarthralgia.  As noted 
above, the Board finds the veteran's statements for 
treatment purposes during his second period of service, 
credible and further finds his statements sufficient to show 
the initial onset of his multiple joint pain (later 
diagnosed as polyarthralgia) to be during his first period 
of service.  Moreover, the preponderance of the objective 
medical evidence does tend to indicate continuity of these 
symptoms from military service to the present time.  In this 
respect, the Board notes that while some medical records 
relate several of the areas of joint pain to the veteran's 
August 1998 vehicular accident, a February 1998 VA 
examination report, which preceded the date of the accident, 
indicates that the veteran had these joint complaints, 
diagnosed as polyarthralgia, prior to the accident.  
Therefore, with resolution of doubt in favor of the veteran, 
the Board finds that his currently diagnosed polyarthralgia 
is related to multiple joint pain he initially incurred 
during his first period of service.  The appeal is granted.  



Skin Rash

Likewise, resolving doubt in the veteran's favor, the Board 
finds sufficient evidence of a skin disability in service 
with continuous symptoms thereafter to establish service 
connection for diagnosed chronic eczema and xerosis.

Service medical records during the veteran's first period of 
service show no relevant complaints, findings, treatment or 
diagnoses.  

Service medical records from the veteran's second period of 
service reflect that he gave a 3-year history of 
intermittent rashes in September 1994 and was diagnosed with 
a nonspecific dermatitis that was possibly fungal-related.  
In October 1994, he gave a history of recurrent rashes since 
1991 and was diagnosed with folliculitis.  During an October 
1995 comprehensive clinical evaluation program, the veteran 
gave a history of skin rashes since 1994.  An October 1995 
dermatology consultation report shows diagnoses of 
questionable folliculitis by history and xerosis.   His 
March 1996 discharge medical examination report further 
shows evaluation of his skin revealed tinea pedis.  

Post-service medical evidence shows the veteran was treated 
for diagnosed acniform eruptions in April 1998 and diagnosed 
xerosis in October 1998.  He underwent a VA dermatology 
examination in March 2000.  At that time he reported that 
his skin rashes had their onset in 1991.  The diagnosis was 
chronic eczema.  The examiner did not opine regarding the 
etiology of the veteran's eczema.  The veteran was again 
treated for diagnosed generalized xerosis in October 1999.  

As noted above, while compensation for disabilities which 
had their initial onset during the veteran's second period 
of service are barred by the character of his discharge for 
that period, the Board finds his stated history regarding 
the onset of his recurrent skin rash during his second 
period of service to be credible, as the history was given 
for treatment purposes and he was qualified to state when he 
first noted the onset of his symptoms.  Grottveit, supra.  
In 1994, he initially identified his recurrent rashes as 
occurring off and on for 3 years or since 1991.  Despite 
later records indicating an onset in 1994, the Board finds 
the veteran's statements in 1994, to be credible.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds sufficient evidence of a skin disorder, 
currently diagnosed as eczema originated during the 
veteran's first period of service with continuous symptoms 
thereafter to establish service connection for diagnosed 
eczema pursuant to 38 C.F.R. § 3.303(b).  The appeal is 
granted.  

Bilateral Knee Disorder

The veteran contends that he currently has a bilateral knee 
disorder as a result of his service.

Service medical records from his first period of service 
show no relevant complaints, findings, treatment or 
diagnoses.  

During his second period of service, an October 1995 whole 
body bone imagine revealed a small area of increased 
activity in the lateral aspect of the right knee that was 
thought to be possibly related to prior trauma.  In a March 
1996 medical history report, the veteran reported right knee 
pain.  The accompanying discharge examination report shows 
that clinical evaluation of the veteran's lower extremities 
was normal.

A February 1998 VA orthopedic examination report shows the 
veteran complained of pain in multiple joints, including 
both knees.  The diagnoses included bilateral patellofemoral 
syndrome.  X-ray studies of both knees revealed minimal 
medial joint space narrowing, but were otherwise 
unremarkable.   

A private August 1998 physical examination of the veteran to 
qualify him as a driver shows that physical examination of 
his extremities was normal, as was neurological testing.  
Later that month, the veteran was treated in a private 
emergency room for ankle, neck and left leg pain following 
an accident in a semi-truck he was driving.  

Upon consideration of the evidence of record, the Board 
finds that the veteran's claim for service connection for a 
bilateral knee disorder does not meet the specific 
requirements of the Persian Gulf War provisions as he has a 
current diagnosis of bilateral patellofemoral syndrome with 
X-ray evidence of joint space narrowing.

The competent, probative evidence of record does not 
etiologically link his current bilateral patellofemoral 
syndrome to his first period of service or any incident 
therein.  Likewise, the character of the veteran's discharge 
from his second period of service is a bar for compensation 
benefits.  The Board finds that the medical evidence does 
not provide the necessary etiological link to service.  
There is no objective medical evidence indicating that the 
veteran's current bilateral knee disorder was incurred 
during his first period of service or otherwise 
etiologically linked to his first period of service or any 
incident therein.  Moreover, there is no objective evidence 
of arthritis of the knees prior to February 1998, more than 
one year after his discharge.  In light of the foregoing, 
service connection is not warranted for a bilateral knee 
disability.

Right Elbow Disorder, Nerve Damage to the Wrists and a 
Disability Manifest by Compressed Nerves on the Bones

The veteran contends that he has a current right elbow 
disorder, nerve damage to the wrists and a disability 
manifest by compressed nerves on the bones as a result of 
his service.

Service medical records from both periods of service show no 
relevant complaints, findings, treatment or diagnoses.  In a 
March 1996 medical history report, the veteran denied a 
painful or trick elbow and denied neuritis.  The 
accompanying discharge examination report shows that 
clinical evaluation of the veteran's extremities was normal 
and that his neurological examination was normal.

A February 1998 VA orthopedic examination report shows the 
veteran complained of pain in multiple joints, including 
both elbows.  The diagnoses included bilateral lateral 
epicondylitis.  

A private August 1998 physical examination of the veteran to 
qualify him as a driver shows that examination of his 
extremities was normal, as was neurological testing.  Later 
that month, he was treated in a private emergency room for 
ankle, neck and left leg pain following an accident in a 
semi-truck he was driving.  

A private January 1999 nerve conduction study (NCS) and 
electromyography report (EMG) notes the veteran complained 
of numbness and tingling in all extremities and pain in his 
left elbow.  The impression revealed bilateral ulnar nerve 
lesions, left at the elbow, right undetermined site, along 
with bilateral posterior tibial neuropathy, left greater 
than right.  An addendum to the report shows a clinical 
impression of positive tinel's sign bilaterally, left 
greater than right.  A January 1999 evaluation from his 
private physician indicates the veteran had a complicated 
history, but that he blamed most of his problems (including 
tingling in both arms and hands) on a work-related trucking 
accident in August 1998.  A March 1999 VA treatment record 
shows an assessment of bilateral ulnar neuropathy.  A 
private March 1999 treatment record notes an impression of 
suspected symptomatic compression neuropathies in both arms.  
A June 1999 VA treatment record shows assessments of 
questionable carpal tunnel syndrome and questionable ulnar 
compression.  

VA X-ray studies of the right elbow, conducted in December 
2000, were normal.  A private January 2004 NCV report shows 
an impression of motor polyneuropathy.

Upon consideration of the evidence of record, the Board 
finds that the veteran's claims for service connection for a 
right elbow disorder, nerve damage to the wrists and a 
disability manifest by nerve compression on the bones do not 
meet the specific requirements of the Persian Gulf War 
provisions as the veteran has current diagnoses of right 
elbow epicondylitis, ulnar neuropathies and compression 
neuropathies.

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his right 
elbow, bilateral wrist and nerve compression disorders, 
variously diagnosed as lateral epicondylitis, nerve 
compression and ulnar neuropathies.  Regardless of the 
current diagnoses, the competent, probative evidence of 
record does not etiologically link his current right elbow 
disorder, bilateral wrist or compression neuropathies to his 
service or any incident therein.  In fact, the Board notes 
that, the veteran denied any elbow problems or neuritis at 
the time of his March 1996 separation examination and the 
examination report shows that clinical evaluation of the 
extremities was normal, as was the neurological examination.  
Likewise, the January 1999 evaluation report from the 
veteran's private physician, while noting his complicated 
history and an impression of suspected Gulf War Syndrome, as 
well as complicating psychoemotional factors, indicates that 
the veteran blamed most of his problems on a work-related 
August 1998 trucking accident.  There is no objective 
evidence of a right elbow disorder before the February 1998 
VA orthopedic examination report or of bilateral wrist 
neuropathy and compression neuropathies prior to January 
1999.  Therefore, the Board finds that the medical evidence 
does not provide the necessary etiological link, as there is 
no objective medical evidence indicating that the veteran's 
current right elbow disorder, bilateral wrist or compression 
neuropathies were incurred during his first period of 
service or otherwise etiologically linking these 
disabilities to his first period of service or any incident 
therein.  

The veteran is not competent to provide an opinion regarding 
the etiology of his current right elbow disorder, bilateral 
wrist and compression neuropathies.  Grottveit v. Brown, 
supra; Espiritu v. Derwinski, supra.  As there is no 
competent medical evidence linking the claimed disabilities 
to service, the claims for service connection for a right 
elbow disorder, nerve damage to the wrists and compression 
neuropathies must be denied.

Cervical and Lumbar Spine Disorders

Service medical records from the veteran's first period of 
service do show that he was treated for low back complaints 
in November 1989, the treatment records indicate a diagnosis 
of back pain secondary to a muscle sprain with no evidence 
of back trauma.  The remainder of his service medical 
records from his first period of service does not show 
subsequent low back complaints, findings, treatment or 
diagnoses.  Likewise, there is no evidence of any cervical 
spine complaints, findings, treatment or diagnoses.  The 
veteran did not complain of low back or cervical spine pain 
again until April 1994, during his second period of service, 
and following a fight where he was struck in the head.  
Under the circumstances, the Board finds that any low back 
problem treated during the veteran's first period of service 
was acute and transitory, which had completely resolved by 
the time he was separated from service.  Moreover, the 
character of the veteran's discharge from his second period 
of service is a bar for any compensation for any disability 
that may have had its onset during this period of service.  
Finally, the medical evidence of record does not indicate X-
ray evidence of low back or cervical spine arthritis or DDD 
prior to November 1998, more than one year after the 
veteran's discharge from his first period of service in 
September 1993.  Therefore, there can be no presumption of 
in-service incurrence of low back or cervical spine DDD 
under the provisions of 38 U.S.C.A. § 1101 and 38 C.F.R. 
§ 3.309.  

The Board further finds that there is no medical evidence of 
record etiologically linking the veteran's currently 
diagnosed low back and cervical spine disabilities to his 
service or any incident therein.  In fact, the overwhelming 
majority of private and VA treatment records attribute his 
current low back and cervical spine disabilities to injuries 
reportedly sustained in an August 1998 truck accident, many 
years after his discharge from his first period of service 
in 1993.  

While the veteran believes he currently has low back and 
cervical spine disabilities as a result of service he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claims for service 
connection for low back and cervical spine disabilities must 
be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Psychiatric Disability to include PTSD

If a psychosis is manifest to a degree of 10 percent within 
one year of separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

During the pendency of the veteran's appeal, the criteria 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997, which is before the veteran filed his claim.  See 64 
Fed. Reg. 32807- 32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)). Although the new regulation purports to 
essentially restate the three essential elements previously 
in effect, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97 (1997).  In this 
case, the Board finds that the change to the regulation as 
it pertains to this case is not so significant that the 
Board is unable to proceed.  As there is no essential 
substantive change affecting this case, neither the old nor 
the new provisions are more liberal as they affect this 
claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD in particular requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

Initially, the Board notes that the veteran was not 
diagnosed with a psychiatric disorder during his first 
period of service or with a psychosis within one year of his 
discharge from his first period of service.  Furthermore, 
although post-service VA, Social Security Administration and 
private psychiatric examination reports and treatment 
records show that he has been diagnosed with a psychiatric 
disorder variously diagnosed as a depressive disorder, 
dysthymic disorder or an adjustment disorder, the record 
does not contain competent medical evidence of a 
relationship between the veteran's current psychiatric 
disorder and his first period of service.  

In addition, while the March 1996 medical history report 
shows he complained of problems with sleep, depression and 
memory, and notes that the veteran was diagnosed with an 
adjustment disorder with anxiety and depressed mood during 
an earlier March 1995 psychiatric consultation (not of 
record), his March 1996 discharge examination report shows 
that his psychiatric examination was normal.  Moreover, the 
character of the veteran's discharge during this period of 
service is a bar to compensation for any disability 
initially diagnosed during this period.  

As for the medical evidence indicating a diagnosis of PTSD, 
the Board notes its duty to analyze the credibility and 
probative value of the evidence of record.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

In this case, the Board acknowledges the veteran was 
diagnosed with PTSD during his second period of service in 
October 1995, and that subsequent to his 1996 discharge from 
service, he has been diagnosed intermittently with PTSD or 
rule out PTSD in both VA and private treatment records.  
However, the Board finds that the May 1998 and December 1999 
VA psychiatric examination reports are more probative on the 
question of proper psychiatric diagnosis than the October 
1995 service medical record and the post-service VA and 
private treatment records which show a possible diagnosis of 
PTSD.  With the above criteria in mind, the Board recognizes 
that the veteran has complained of PTSD-like symptoms and 
both the May 1998 and the December 1999 VA examiners 
acknowledge that he has some features of PTSD.  However, 
both VA examiners concluded that the veteran did not meet 
the necessary criteria for a formal diagnosis of PTSD.  The 
December 1999 examiner also reviewed the veteran's claims 
files in addition to examining him.  In contrast, the 1995 
service medical record merely lists a diagnosis of PTSD 
without any medical evidence supporting the diagnosis and an 
October 1999 VA treatment record gives a bare statement that 
the veteran had served in the Gulf War and indicates an 
assessment of PTSD.  Likewise, a May 1999 private 
psychiatric evaluation merely shows diagnoses of adjustment 
disorder with depression and possible PTSD by history, but 
notes that the PTSD symptoms were not prominent.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, 
the Board finds that these assessments are not entitled too 
much evidentiary weight.  Accordingly, the Board determines 
that the weight of the evidence is against the veteran's 
claim that he has PTSD and this claim must be denied.  38 
U.S.C.A. §§ 5107, 1110.

The Board has carefully considered the veteran's statements 
regarding his claim for a psychiatric disability, to include 
PTSD; however, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative evidence on a medical matter, including a 
medical diagnosis or the medical etiology of a condition.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Since the competent probative medical evidence fails to show 
that the veteran currently has a diagnosis of PTSD or that 
he has a psychiatric disorder which is etiologically linked 
to a qualified period of service, the claim for service 
connection for a psychiatric disability, to include PTSD, 
must be denied.



Substance Abuse

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a) 
(2005); see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Although the competent medical evidence shows the veteran 
was diagnosed with substance abuse during his second period 
of service and post-service VA, SSA and private treatment 
records show ongoing treatment for diagnosed substance 
abuse, his claim for direct service connection for substance 
abuse must be denied.  He filed this claim in July 1997.  
The law very clearly states that service connection cannot 
be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs if, 
as here, the claim was filed after October 31, 1990.  38 
C.F.R. §§ 3.1(m), 3.301(a).  Moreover, when, as here, the 
law is dispositive of the claim, it should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).

Memory Loss 

Initially, the Board observes that neurological signs or 
symptoms are listed among the possible manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness for purposes of presumptive service 
connection.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 3.317(b).  
However, to the extent the veteran's memory loss has been 
attributed to a known clinical diagnosis, substance abuse, 
the presumption does not apply.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Therefore, the Board will not consider 
presumptive service connection as due to undiagnosed 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In this case, a May 1998 addendum to an earlier psychiatric 
examination report indicates that a CT scan was normal and 
that neuropsychological testing of the veteran did not 
reveal any organicity to his complaints of memory loss.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, 
the December 1999 VA psychiatric examiner attributed the 
veteran's memory loss to his diagnosed substance abuse.  
Assuming without conceding, that there is objective evidence 
that the veteran has current memory loss, this disability 
has been attributed to his diagnosed substance abuse, a 
disability for which service connection can not be 
established.  

In addition, service connection is not warranted on a direct 
basis.  There are no relevant complaints, treatment or 
diagnoses associated with memory loss during the veteran's 
first period of service.  Although he reported problems with 
memory loss in his March 1996 medical history, it was 
associated with his reported PTSD and diagnosed adjustment 
disorder, again, disabilities for which service connection 
has not been established.  Moreover, there is no competent 
evidence of a nexus between the veteran's memory loss and 
his first period of service.  The veteran's lay opinion that 
he has a disability manifested by memory loss which is 
related to service is not competent evidence. Grottveit, 
supra.; Espiritu, supra.

In the absence of competent medical evidence showing that 
the veteran has a disability manifested by memory loss which 
is due to service, the claim of entitlement to service 
connection for memory loss must be denied.

Eating Disorder, a Disability Manifest by Weight Loss and 
Residuals of Exposure to Manganese

The veteran contends that he has an eating disorder and has 
experienced weight loss as a result of his service in the 
Persian Gulf.  The veteran also asserts that he was exposed 
to manganese in service and as a result of this exposure has 
symptoms consistent with a nervous disorder or Parkinson 
disease.  

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed or undiagnosed disability associated with an 
eating disorder or weight loss.  In fact, the voluminous 
medical treatment records, while indicating isolated 
complaints regarding the veteran's appetite, show little 
fluctuation in his weight.  Moreover, periodic physical 
examinations for various complaints routinely note that the 
veteran appears to be well-nourished.  Likewise, although 
the veteran believes he has residuals of in-service exposure 
to manganese, there is no objective evidence of such 
exposure or of any current disabilities, to include a 
nervous condition and Parkinson's disease, linked to the 
alleged exposure in service.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for an eating disorder and weight loss, as well 
as his claim for residuals of exposure to manganese, to 
include a nervous condition and Parkinson's disease.  38 
C.F.R. § 3.303.

Residuals of Cold Injury to Both Feet

The veteran alleges that he suffered cold injuries to his 
feet in service while stationed in Korea and Germany.  In 
multiple written statements and during his Board hearings, 
he reiterates his allegations.

Service medical records from the veteran's first period of 
service show he initially reported a cold weather injury to 
his feet in February 1990.  At that time, he complained of 
left foot numbness, pain and itching.  Examination of the 
feet revealed that they were warm, sensation was normal and 
capillary refill was brisk.  The assessment was cold feet 
and the veteran was given Motrin, as well as advised to wear 
warm weather boots and to change his socks 3 to 4 times a 
day.  He again complained of his feet being cold in January 
1992.  Examination of his feet revealed no evidence of 
frostbite with normal capillary refill.  There are no 
further relevant complaints, findings, treatment or 
diagnoses during the veteran's first period of service.

The are no relevant complaints, findings, treatment or 
diagnoses during the veteran's second period of service.  A 
March 1996 medical history report shows the veteran denied 
any foot trouble.  The accompanying discharge examination 
report shows examination of the veteran's feet revealed full 
strength, with full active range of motion and mild pes 
planus.  There was no further evidence of foot disability.

Post-service evidence shows the veteran underwent a general 
medical examination in December 1999.  After reviewing the 
veteran's claims file and examining him, the examiner 
diagnosed history of cold injury, with no current residuals.  
Later private and VA treatment records note the veteran's 
stated history of an in-service cold injury to his feet.  
There is no competent evidence of a current disability 
associated with the claimed in-service frostbite.  Service 
connection cannot be established if there is no present 
disability.  Boyer, supra.; Brammer v. Derwinski, supra.  
The veteran is competent to relate the history of the 
alleged injury and to describe his prior and current 
complaints.  However, as a lay person, he is not competent 
to offer an opinion as to whether he actually suffered 
frostbite in service or whether his current complaints are 
related to service.  Grottveit, supra.; Espiritu, supra.  In 
the absence of evidence showing that the veteran has current 
residuals of a cold injury to both feet which is related to 
service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of cold injury to the feet.  38 U.S.C.A. 
§ 5107(b).

Inguinal Hernia 

The veteran contends that he incurred a right inguinal 
hernia as a result of his honorable service.  

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an inguinal hernia.  
Initially, his service medical records for both periods of 
service show no evidence of any complaints, findings, 
treatment or diagnosis that could be associated with an 
inguinal hernia.  Moreover, his March 1996 medical history 
report indicates that he denied any problems with a hernia.  
Although the evidence shows that he was initially diagnosed 
with a small right inguinal hernia in October 1999, at least 
6 years after his discharge from his first period of 
service, and underwent repair for such in October 2001, 
there is no competent medical evidence etiologically linking 
it to his service, or any incident therein.  While the 
veteran believes he currently has residuals of a right 
inguinal hernia as a result of service, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, supra.; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for residuals 
of a right inguinal hernia must be denied.

Disability Manifest by Spots on the Lungs

The veteran alleges that he has a current disability 
manifest by spots on the lungs due to his service in the 
Persian Gulf War.

The Board finds that the veteran's claim for service 
connection for a disability manifest by spots on the lungs 
does not meet the specific requirements of the Persian Gulf 
War provisions as the veteran has a current diagnosis of 
calcified granulomatous disease and airways disease.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for the veteran's current 
lung disease.  Initially, while service medical records from 
his first period of service indicate that he complained of 
shortness of breath in August 1992 and was given a 
provisional diagnosis of reactive airway disease, the report 
indicates that he had positive methacholine changes with 
response to "Bz agonists" post challenge.  He was treated 
for bronchitis one time in December 1992.  The veteran had 
no relevant complaints, findings, treatment or diagnoses 
during his second period of service.  Although he gave a 
history of shortness of breath in March 1996, the 
accompanying separation examination report shows that 
clinical evaluation of his chest and lungs was normal and a 
chest X-ray study was also normal.  Under these 
circumstances, the Board finds that any lung problem treated 
during the veteran's first period of service was acute and 
transitory, and had completely resolved by the time he was 
separated from service.  Moreover, although a July 2006 X-
ray study of the veteran's chest reveals current evidence of 
calcified granulomatous disease and airways disease such as 
chronic bronchitis or viral pneumonitis, there is no 
competent medical evidence etiologically linking it to his 
service, or any incident therein.  While the veteran 
believes he currently has a lung disability as a result of 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra.; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for a lung disability must be denied.

Initial Disability Rating

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The veteran contends that that his service-connected left 
elbow disability, diagnosed as left elbow epicondylitis, is 
more severe than currently evaluated.  He is right-hand 
dominant.

Elbow epicondylitis is rated on the basis of limitation of 
motion of the forearm.  Limitation of flexion of the major 
or minor forearm (elbow) is rated 0 percent when limited to 
110 degrees, 10 percent when limited to 100 degrees, and 20 
percent when limited to 90 degrees.  A 20 percent is also 
warranted for flexion limited to 70 degrees in the minor 
arm.  38 C.F.R. § 4.71a, Code 5206.  A 10 percent evaluation 
is warranted when extension of the forearm of the major or 
minor upper extremity is limited to 45 degrees and 60 
degrees, and a 20 percent evaluation requires that extension 
be limited to 75 degrees.  38 C.F.R. § 4.71a, Code 5207.  A 
20 percent rating may also be assigned when forearm flexion 
(major or minor) is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5208.  
Limitation of supination of the major or minor arm to 30 
degrees or less is rated 10 percent; and limitation of 
pronation of the major or minor arm is rated 20 percent when 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, Code 
5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, 
and 0 to 85 degrees of forearm supination.  38 C.F.R. 
§ 4.71, Plate I.

Prior to September 29, 2004

Medical evidence of record prior to September 29, 2004, 
indicates that the veteran's left elbow epicondylitis is 
manifest primarily by complaints of elbow pain.  Range of 
motion in February 1998 and November 1999 indicate flexion 
to 130 degrees and a lack of 10 degrees terminal extension.  
There was no evidence of pain on motion at either time, but 
the November 1999 examiner did note tenderness on palpation 
of the elbow.  Private and VA records during this period 
essentially show treatment for other disabilities. January 
1999 EMG studies note the veteran complained of left elbow 
pain and show an impression of ulnar nerve lesion at the 
left elbow.  X-ray studies of the left elbow were negative.

During this period, a compensable disability rating for the 
veteran's left elbow is not warranted as the evidence has 
not demonstrated that he had extension limited by 45 degrees 
or flexion limited to 100 degrees.  The evidence showed that 
the veteran's flexion was not less than 130 degrees.  The 
February 1998 examination shows his extension was only 
limited by 10 degrees.  Other diagnostic codes for the elbow 
and forearm are not applicable as the evidence did not show 
that the veteran had ankylosis, impairment of the joint, 
nonunion or radius and ulna with flail false joint, 
impairment of radius, ulna, supination and pronation during 
this period.  There is no credible evidence that any pain on 
use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
left elbow being limited in motion to the extent required 
for a 10 percent rating during this time period.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Lastly, the evidence of record does not show marked 
interference with the veteran employment, or that the left 
elbow epicondylitis required frequent periods of 
hospitalization during this period, rendering impractical 
the use of the regular schedular standards.  Therefore, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.

Since September 29, 2004

A November 2004 VA orthopedic examination report shows the 
veteran complained of constant left arm pain and swelling in 
the left elbow that is worse during rainy or cold weather.  
He also reported left arm stiffness and locking with 
numbness over the left hand.  Physical examination of the 
left elbow revealed mild swelling and tenderness without 
redness or heat.  Left arm flexion was to 70 degrees, 
forearm supination to 60 degrees and forearm pronation to 40 
degrees.  There was evidence of pain on motion, but no 
limitation of motion with repetitive use.  Motor examination 
revealed no muscle atrophy and strength was assessed as 
4+/5.  Neurological testing was normal.  

In January 2006, the veteran again underwent VA orthopedic 
examination of his left elbow.  He again complained of 
constant elbow pain with swelling.  He also described 
episodes of numbness from the elbow down to the hand.  The 
examiner noted that the veteran was right-hand dominant.  
Physical examination revealed no evidence of swelling with 
generalized tenderness to palpation about the joint.  Range 
of motion testing revealed 130 degrees of flexion.  The 
veteran lacked 30 degrees from full left elbow extension.  
He complained of pain on motion.  The examiner opined that 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resort to 
speculation.

The Board finds that a rating in excess of 20 percent for 
the veteran's left elbow is not warranted since September 
29, 2004, as the evidence has not demonstrated that the 
veteran had extension limited to 100 degrees or flexion 
limited to 55 degrees.  The evidence showed that the 
veteran's flexion was not less than 70 degrees and his 
extension was not limited by more than 30 degrees during 
this period.  Likewise, the evidence does not show that the 
veteran's hand is fixed in supination or hyperpronation.  
Other diagnostic codes for the elbow and forearm are not 
applicable as the evidence did not show that the veteran has 
ankylosis, impairment of the joint, nonunion or radius and 
ulna with flail false joint, impairment of radius, ulna.  
Moreover, the January 2006 examiner stated that additional 
limitation due to repetitive motion and flare-ups could not 
be determined without resorting to speculations.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Consequently, a rating 
in excess of 20 percent for service-connected left elbow 
epicondylitis during this time period is not warranted.

Lastly, the evidence of record does not show marked 
interference with the veteran's employment, or that the left 
elbow epicondylitis required frequent periods of 
hospitalization during this period, rendering impractical 
the use of the regular schedular standards.  Therefore, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.

In reaching all of the above noted determinations, the Board 
has considered the doctrine of reasonable doubt.  However, 
where the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Earlier Effective Date

Generally, the applicable law and regulations concerning 
effective dates state that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  

In cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).

The veteran alleges that he was entitled to a 20 percent 
disability rating for the left elbow disability effective 
from July 1997, the date he filed his original claim for 
service connection for a left elbow disability.  As noted 
above in more detail, the Board finds no medical evidence 
demonstrating that entitlement to a 20 percent disability 
rating for left elbow epicondylitis was factually 
ascertainable at any time during the course of the appeal 
prior to the VA orthopedic examination conducted on 
September 29, 2004.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the preponderance of the 
evidence is against an effective date earlier than September 
29, 2004, for the award of a 20 percent disability rating 
for left elbow epicondylitis.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral shoulder, bilateral hip, 
bilateral ankle, bilateral foot disabilities, as well as 
disabilities manifest by bone aches and muscle spasm, 
identified collectively as polyarthralgia, is granted.

Service connection for a skin condition, identified as 
eczema, is granted.

Service connection for a bilateral knee disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for nerve damage to the wrists is denied.

Service connection for compressed nerves on the bones is 
denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for substance abuse is denied.

Service connection for memory loss is denied.

Service connection for an eating disorder is denied.

Service connection for a disability manifest by weight loss 
is denied.

Service connection for residuals of exposure to manganese, 
to include a nervous condition and Parkinson's disease, is 
denied.

Service connection for residuals of cold injury to both 
feet.

Service connection for a right inguinal hernia is denied.

Service connection for a lung disability, claimed as spots 
on the lungs, is denied.

Prior to September 29, 2004, an initial compensable 
disability rating for left elbow epicondylitis is denied.

Since September 29, 2004, an initial disability rating in 
excess of 20 percent for left elbow epicondylitis is denied.

An effective date earlier than September 29, 2004 for the 
award of 20percent for left elbow epicondylitis is denied.




REMAND

The August 1999 Board remand directed the RO to provide the 
veteran with appropriate VA examinations to determine the 
nature and etiology of any currently diagnosed heart 
disorder and headache disorder.  

Although the veteran was afforded a VA cardiology 
examination in December 1999, and the examiner diagnosed 
history of questionable myocardial infarction with current 
occasional angina-like chest pain, the examiner did not 
address the etiology of any current heart disease as 
requested.  Moreover, it does not appear the examiner had 
access to service medical records showing evidence of 
atypical chest pain with abnormal EKG findings during the 
veteran's first period of service, as the examiner 
specifically states there was no evidence found regarding a 
heart attack and hospitalization in 1991.  As a result, a 
remand is required for compliance with the Board's previous 
remand.  Stegall v. West, 11 Vet. App 268 (1998).

Subsequent treatment records show extensive cardiac testing 
that was normal and further indicate the veteran began 
taking medication for hypertension in August 2001.  The 
Board finds that the resultant evidence is conflicting as to 
whether the veteran has a current heart condition.  

Likewise, although the veteran was provided a neurological 
examination in November 1999, and although chronic tension-
type headaches was ultimately diagnosed, the examiner did 
not adequately address the etiology of the veteran's 
headache disorder as requested in the 1999 Board remand.  As 
a result, a remand is required for compliance with the 
Board's 1999 remand.  Stegall v. West, supra.

Private and VA treatment records have attributed the 
veteran's headaches to his substance abuse or to his August 
1998 motor vehicle accident.  However, these opinions do not 
reference the veteran's credible inservice complaints of 
headaches since 1991.  A medical opinion addressing the 
etiology of any current headache disorder that discusses the 
inservice evidence of headaches since 1991 and post-service 
treatment records attributing the veteran's headaches to 
either his substance abuse or the 1998 accident, should be 
obtained.

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  

With regard to the veteran's claim for service connection 
for a sleep disorder, the Board notes that he complained of 
sleep problems in a March 1996 medical history, but that it 
was associated with a diagnosed adjustment disorder, a 
disability for which service connection has not been 
granted.  However, the December 1999 VA psychiatric examiner 
noted that the veteran reported sleep disturbance which he 
associated with his chronic pain.  As service connection has 
been granted for multiple joint pain, diagnosed as 
polyarthralgia, in the preceding decision, the veteran 
should be afforded an appropriate examination to determine 
whether he has a current sleep disorder, and if so, discuss 
the etiology of such.  

The veteran also asserts that he has a stomach disability 
manifest by frequent bowel movements as a result of his 
service.  In numerous submitted statements, he indicates 
that he experiences ongoing problems with frequent bowel 
movements since his return from service.  Post-service 
private treatment records show treatment for diagnosed 
duodenitis, hiatal hernia, reflux esophagitis, gastritis and 
Barrett's esophagus.  Again, there is no medical opinion of 
record addressing the nature and etiology of any current 
disability manifest by frequent bowel movements.

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The veteran should be provided another 
VA cardiac examination to determine the 
nature, extent, and etiology of any heart 
disorder found to be present, to include 
hypertension and atypical chest pain.  The 
veteran's claims files must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history to include inservice evidence of 
chest pain and abnormal EKG findings, if 
diagnosed heart disease is found to be 
present, the examiner is requested to 
opine as to whether it is it at least as 
likely as not (a 50 percent probability or 
more) that the disorder originated during 
the veteran's first period of service or 
is otherwise etiologically related to the 
veteran's first period of service or any 
incident of service.  A complete rationale 
should be given for all opinions, in a 
legible report.

2.  The veteran should also be provided 
another VA neurological examination to 
determine the nature, extent, and etiology 
of any diagnosed headache disorder found 
to be present.  The veteran's claims files 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if a diagnosed headache 
disorder is found to be present, the 
examiner is requested to opine as to 
whether it is at least as likely as not (a 
50 percent probability or more) that the 
disorder originated during the veteran's 
first period of service or is otherwise 
etiologically related to his first period 
of service or any incident of service.  A 
complete rationale should be given for all 
opinions, in a legible report.

3.  The veteran should also be provided an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
diagnosed sleep disorder found to be 
present.  The veteran's claims files must 
be made available to and be reviewed by 
the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  The examiner should state 
whether the veteran has a current 
disability manifested by a sleep disorder.  
If so, such disability must be identified.  
The examiner should then opine as to 
whether the disability is attributable to 
the vetera's first period of service or to 
any service-connected disability, 
including polyarthragia.  

If the examiner finds that the 
manifestations of a sleep disorder cannot 
be attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or whether the undiagnosed illness was 
caused by a supervening condition or 
event.  

A complete rationale should be given for 
all opinions, in a legible report.

4.  The veteran should also be provided a 
VA gastrointestinal examination to 
determine the nature, extent, and etiology 
of any diagnosed stomach disorder found to 
be present.  The veteran's claims files 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results and review of the veteran's 
pertinent medical history, The examiner 
should state whether the veteran currently 
has a disability manifested by frequent 
bowel movements.  If so, such disability 
must be identified.  If a diagnosed 
stomach disorder, manifested by frequent 
bowel movement, is found to be present, 
the examiner is requested to opine as to 
whether it is at least as likely as not (a 
50 percent probability or more) that the 
disorder originated during the veteran's 
first period of service.  

If the examiner finds that the 
manifestations of frequent bowel movements 
cannot be attributed to a diagnosed 
illness, the examiner should be asked to 
determine if there is affirmative evidence 
that the undiagnosed illness was not 
incurred during active service during the 
Gulf War, or whether the undiagnosed 
illness was caused by a supervening 
condition or event.  

A complete rationale should be given for 
all opinions, in a legible report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to service connection for a 
heart condition, a headache disorder, a 
sleep disorder, and a disability 
manifest by frequent bowel, in light of 
all pertinent evidence and legal 
authority.

If any of the benefits sought on appeal remain denied, the 
RO should furnish the veteran and his representative a 
supplemental statement of the case, and afford them an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claims. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	LAWRENCE M. SULLIVAN	KATHLEEN K. GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


